Citation Nr: 0605267	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia, from September 1, 1992 forward.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, the increased 
evaluation claim is on appeal from an August 1994 rating 
decision by the RO, which, in part, evaluated the veteran's 
disability as 50 percent disabling from September 1, 1992.  
The Board remanded this part of the August 1994 decision in 
August 1996 and February 1997.  In the interim, the veteran 
appealed the remainder of the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
stipulated agreement that resulted from that appeal applies 
only to the veteran's ratings up to September 1, 1992.  It is 
noted that because the Board had remanded the issue of the 
rating from September 1992 forward, that issue was not before 
the Court.  Therefore, the issue remains in appellate status 
from that point, despite the RO's treatment of the issue as a 
new matter in its November 1999 rating decision.

The issue of entitlement to a total disability rating based 
on individual unemployability comes before the Board from a 
November 1999 rating decision, denying the same.  The veteran 
filed a timely appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

A preliminary review of the record reveals that the veteran 
has not received proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

In this regard, the Court has held that notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In addition, the Court 
held that a notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must accomplish the following: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); see also, 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2005).    

Although the RO attempted to notify the veteran in 
correspondence dated in October 2003, the letter did not 
address the correct issues, that is, entitlement to an 
increased rating and entitlement to a total disability rating 
based on individual unemployability.  Instead, the letter 
outlined the requirements for establishing entitlement to 
service connection.  Therefore, the Board finds there may be 
prejudice to the veteran in this regard.  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  In accordance with the Veterans' Claims 
Assistance Act (VCAA), the veteran must be 
notified of information and evidence 
necessary to substantiate the claims for an 
increased rating and a total disability 
rating based on individual unemployability; 
information and evidence that VA would seek 
to provide; and information and evidence that 
the claimant was expected to provide.  
Additionally, the veteran must be advised to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

